Title: To Thomas Jefferson from William C. C. Claiborne, 1 September 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            New Orleans September 1st 1807.
                        
                        I now inclose you a copy of the correspondence which prece’ded the meeting between Mr. Clark & myself, &
                            I sincerely hope you may find therein some apology for my conduct. I feel, as if I had been rashly imprudent;—But there
                            are some considerations, which altho’ they do not justify me, yet (in my own opinion) they go far in extenuation.—
                        From my earliest entry into public Life, I have been in the habit of receiving much abuse, & seing my
                            conduct grossly, & not unfrequently wilfully misrepresented;— During the last winter, the torrent of abuse was much
                            augmented, & my forbearance seemed only to invite further outrage on my feelings & character;— But Newspaper Calumny
                            was unworthy of notice, & Indeed I had been so much accustomed to it, that it had nearly ceased to annoy me;—But an
                            attack upon my conduct & character, by a Member of Congress, in the face of the Nation, seriously
                            affected me & I could not decline noticing it;—On the return of Mr. Clark, therefore I asked explanation, which he
                            declined, & rather invited the event which ensued.—But under the peculiar circumstances in which the Territory was
                            placed, the time of meeting was illy chosen,—I did most sincerely wish to delay it until a Secretary should arrive, &
                            the reasons which influenced me, were strongly urged—But on this point my opponent was not disposed to accommodate, & I
                            had gone too far to retract;—much more might be urged in extenuation—but it is unnecessary—my own Judgment condemns me,
                            & I can only hope, that thro’ out my future life, I shall not again be placed in a Situation, where my feelings alone
                            shall direct my acts.
                        To shew you, how little I merited the attack made on me, by Mr. Clark: I beg you to peruse the inclosed copy
                            of a Letter to me, from the Adjutant General Colonel Hopkins.
                        Will you pardon the liberty I take in writing you on this subject—and permit me to subscribe myself,—
                  With
                            great respect Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    